In an action to recover a broker’s commission, plaintiffs appeal from a judgment of the Supreme Court, Rockland County, dated February 24, 1975, in favor of defendants, after a nonjury trial. Judgment affirmed, with costs. The record on this appeal demonstrates that plaintiffs were not entitled to a broker’s commission for the sale by defendant Pike, to defendant Partridge, of her shares of stock in Horizon Properties, Inc. Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.